DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3/24/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miller et al. (US Patent No. 9,915,175).
Regarding claims 1 and 17, the Miller et al. (hereinafter Miller) reference discloses a seal assembly (100) comprising: 
a rotating seal runner (104) having an outer radial surface (outer radial surface of 104); and 
one or more rotationally stationary seal rings (140,146) disposed radially outboard of the seal runner (Fig. 1A), each seal ring having an inner radial surface (inner radial surface of 140,146), the inner radial surface and the outer radial surface defining a sealing interface therebetween (Fig. 1A); 
wherein an axially extending shape of the inner radial surface is selected utilizing a predicted shape of the outer radial surface at a selected operating condition of the seal assembly (Fig. 1A);
wherein the selected operating condition is at an elevated operating temperature relative to ambient conditions (Fig. 1A). The method of claim 17 is obvious in view of the rejection of claim 1. Note that a random seal shape not corresponding to the seal runner cannot be used.
Regarding claims 2, 9 and 19, the Miller reference discloses the one or more seal rings comprises: 
a first seal ring (140); and 
a second seal (146) axially aftward of the first seal ring (Fig. 1A).
Regarding claims 5 and 12, the Miller reference discloses a shape of the outer radial surface at ambient conditions differs from the predicted shape of the outer radial surface at the selected operating condition (e.g. inherent since the seal runner is subject to extreme temperatures and rotation).
Regarding claims 6 and 13, the Miller reference discloses the axially extending shape of the inner radial surface is one or more of convex, concave or linear (Fig. 1A).
Regarding claims 7 and 14, the Miller reference discloses the one or more seal rings are retained in a seal housing (e.g. housing in Fig. 1A).
Regarding claim 8, the Miller reference discloses a gas turbine engine (Fig. 2), comprising: 
a combustor (216); 
a turbine (214) driven by products of the combustor; 
a compressor (212) operably connected to the turbine and driven by rotation of the turbine; and 
a seal assembly (100) to seal between a rotating component and a rotationally stationary component of the gas turbine engine (Fig. 1A), comprising: 
a rotating seal runner (104) disposed at the rotating component having an outer radial surface (outer radial surface of 104); and 
one or more rotationally stationary seal rings (140,146) disposed radially outboard of the seal runner at the rotationally stationary component (Fig. 1A), each seal ring having an inner radial surface (inner radial surface of 140,146), the inner radial surface and the outer radial surface defining a sealing interface therebetween (Fig. 1A); 
wherein an axially extending shape of the inner radial surface is selected utilizing a predicted shape of the outer radial surface at a selected operating condition of the seal assembly (Fig. 1A);
wherein the selected operating condition is at an elevated operating temperature relative to ambient conditions (Fig. 1A).
Regarding claim 15, the Miller reference discloses the rotating component is a shaft of the gas turbine engine (Fig. 1A).
Regarding claim 16, the Miller reference discloses a bearing system supportive of the shaft, the seal assembly configured to seal the bearing system (Col. 3, Line 60-Col. 4, Line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claims 3, 10, and 20, the Miller reference discloses the invention substantially as claimed in claims 1, 9, and 17.
However, the Miller reference fails to explicitly disclose the first seal ring has a first inner radial surface shape and the second seal ring has a second inner radial surface shape different from the first inner radial surface shape.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner radial surface of different shapes in the Miller reference, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to ensure proper sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Jarmon (US Pub. No. 2010/0242437).
	Regarding claim 18, the Miller reference discloses the invention substantially as claimed in clam 17.
	However, the Miller reference fails to explicitly disclose the outer radial surface shape is predicted via thermos-structural analysis.
	The Jarmon reference, a turbine structure, discloses the use of thermo-structural analysis (Para. [0019]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use thermo-structural analysis in the Miller reference in view of the teachings of the Jarmon reference in order to predict proper seal shape and thickness.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the rejection of claims 1, 8, and 17 is not persuasive because, as rejected, the Miller reference discloses all of the structural limitations of the claims. Furthermore, the Miller reference is also used in a gas turbine and it is inherent that pieces will distort with the operating temperatures. The details of the sealing surface are not claimed, as argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675